Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claims 1-3 & 6-16 are allowed.

In the final rejection mailed 09 SEP 21, claims 1-3 & 6-16 were indicated as being allowable but claims 17-20 were rejected.  In response, Applicant has mailed an after-final amendment received 08 NOV 21 which canceled claims 17-20.  As a result, only claims which were previously indicated as being allowable remain and the application is now in condition for allowance.

Claim 1 is allowable because the prior art of record does not teach or fairly suggest an apparatus comprising all the features as recited in the claims and in combination with wherein the electrical connector includes wires within the overmold that electrically connect one of the one or more supply wires and one of the one or more return wires to the Hall-effect sensor to provide power to the Hall-effect sensor.

Claims 2, 3 & 6-10 are allowable as they depend from claim 1, which is also allowable.

Claim 11 is allowable because the prior art of record does not teach or fairly suggest a system comprising all the features as recited in the claims and in combination with wherein the processing circuitry is to monitor the output signal of the Hall-effect sensor and detect power faults based on the output signal; wherein the electrical connector includes wires within the overmold that electrically connect one of the supply wires and one of the return wires to the Hall-effect sensor to provide power to the Hall-effect sensor.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839